     Case 19-10293-JDW Doc 249 Filed 06/03/21 Entered 06/03/21 14:13:28                           Desc
                     Chapter 11 Confirmation Hearin Page 1 of 1
                                                                                        CM/ECF hrgcnf1
                                                                                         (Rev. 02/10/20)

                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

In Re: Michael Leon Brock                           )                Case No.: 19−10293−JDW
       Debtor(s)                                    )                Chapter: 11
                                                    )                Judge: Jason D. Woodard
                                                    )
                                                    )


         NOTICE OF HEARING ON CONFIRMATION OF CHAPTER 11 PLAN
      NOTICE IS HEREBY GIVEN that an evidentiary hearing on confirmation of the
      247 − Amended Chapter 11 Plan First Amendment to Plan of Reorganization Filed by Craig M.
      Geno on behalf of Michael Leon Brock (Geno, Craig)

      will be held at:

              Oxford Federal Building, 911 Jackson Avenue, Oxford, MS 38655
              on 7/13/21 at 10:30 AM
              Objections Due: 7/6/21
              Ballots Due: 7/6/21
      Pursuant to Fed. R. Bankr. P. 3020(b)(1), written objections to confirmation of said
proposed Plan(s) must be filed in the office of the Clerk of this court and served on the
debtor−in−possession, the proponent of the plan, the trustee (if any), the U.S. Trustee, and any
committee appointed herein on or before 7/6/21.
       Written acceptances or rejections (Ballots) as to the proposed plans(s) should be submitted
to the plan proponent, or designated agent, at the address specified on the Ballot Form on or
before 7/6/21. Plan proponents must comply with Miss. Bankr. L. R. 3018−1.
       Copies of the Order Approving Disclosure Statement, Plan, and Ballot are required to be
served pursuant to Fed. R. Bankr. P. 3017. THE MOVING PARTY'S ATTORNEY IS
REQUIRED BY THE STANDING ORDER TO PERFORM NOTICING AS TO SAID PLAN
ACCORDING TO THE TERMS OF SAID STANDING ORDER. Please see the Standing Order
available at: http://www.msnb.uscourts.gov/sites/msnb/files/so_notic_revised.pdf
Dated: 6/3/21
                                                        Shallanda J. Clay
                                                        Clerk, U.S. Bankruptcy Court
                                                        BY: WC
                                                            Deputy Clerk
